Case: 12-1600     Document: 54     Page: 1      Filed: 11/06/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ ({ourt of §ppeaI~                                  .   )




       for tbe jfeberaI ({trcutt

                       APPLE INC.,
                     Plaintiff-Appellant,
                              v.
  SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
  ELECTRONICS AMERICA, INC., AND SAMSUNG
    TELECOMMUNICATIONS AMERICA, LLC,
          Defendants-Cross Appellants.


                      2012-1600, -1606


   Appeals from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                       ON MOTION


                Before SCHALL, Circuit Judge.
                         ORDER
   The Reporters Committee for Freedom of the Press,
American Society of News Editors, Bloomberg L.P., Dow
Jones & Company, Inc., Gannett Co., Inc., the New York
Times Company, Society of Professional Journalists, and
Case: 12-1600      Document: 54     Page: 2   Filed: 11/06/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                 2

the Washington Post move for leave to file a brief amicus
curIae.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted. ,
                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s19